DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 16 recites the limitation "the list".  There is insufficient antecedent basis for this limitation in the claim. Examiner believes that claim 16 is intended to depend upon claim 15 instead of claim 12, in which case the claim would be allowable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birrer et al., U.S. 2016/0063287 A1, in view of Carpenter et al., U.S. 2009/0069949 A1.

12. (Currently Amended) A machine for providing consumer products, said machine comprising:
radiofrequency identification (RFID) tags, (see Birrer, ¶ 52, 55 and Fig. 1);

a transceiver in electrical communication with the antennas, and configured to generate the RF signals, (see Birrer, ¶ 38); and
a processor in communication with said transceiver, (see Birrer, ¶ 67), and programmed to: receive RFID signals from the RFID tags at the set of positions; and identify locations of the RFID tags to determine that corresponding consumer products or containers of ingredients are in correct positions, (see Birrer, ¶ 67-71).
Birrer fails to disclose:
A set of positions configured to contain consumer products or containers in which ingredients used to form consumer products.  However, this feature is taught by Carpenter, (see Carpenter, ¶ 32, 66-68, Fig. 1E).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Birrer and Carpenter.  The motivation would have been to combine prior art elements according to known methods to yield predictable results. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
This motivation is applied to all claims below by reference.

13. (Original) The machine according to claim 12, wherein the machine is one of a beverage dispenser, a cooler, and a vending machine, (see Carpenter, ¶ 30)(disclosing a beverage).

14. (Original) The machine according to claim 12, wherein said processor is further programmed to:
read RFID signals produced by the RFID tags in response to being energized by the RF signal, the RFID signals of different tags including (i) a unique product identifier and (ii) a unique RFID tag identifier, the RFID signals having a signal strength that enables measurement of received signal strength indicator (RSSI) values; and record, into a list, entries for each read RFID signal, the entries including (1) a corresponding unique RFID tag identifier, (i1) a corresponding position identifier, and (iii) a corresponding measured RSSI value, (see Birrer, ¶ 61-69, claim 1).

17. (Original) The machine according to claim 12, wherein the consumer products are beverages or the ingredients are used to formulate and produce beverages by the machine, (see Carpenter, ¶ 30)(disclosing a beverage).

18. (Original) The machine according to claim 12, wherein said processor is further programmed to prevent operation of the machine in response to determining that a consumer product or container is placed in an incorrect position as designated by an operator based on reading the RFID signals, (see Birrer, ¶ 6).

19. (Original) The machine according to claim 12, further comprising a user interface; and wherein said processor is further programmed to communicate messages for display on a user interface for an operator in response to reading the RFID signals, (see Carpenter, ¶ 68, 126-27, Figs. 2A and 6)(disclosing LED display indicators).

.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  As per claims 1-11, 15, and 16 (if amended to depend upon claim 15), the prior art fails to disclose, inter alia, determining correct positions of each RFID tag by: identifying a highest RSSI value in a list; assigning a corresponding RFID tag identifier to a position based on a corresponding position identifier; removing, from the list, additional entries including the corresponding RFID tag identifier; and repeating identifying, assigning, and removing until each of the RFID tags is assigned to a position. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. 2016/0003930 A1, U.S. 2015/0169910 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL S GLASS whose telephone number is (571)272-7285. The examiner can normally be reached weekdays between 10 and 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571-272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/RUSSELL S GLASS/Primary Examiner, Art Unit 3627